15 F.3d 1091NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellant,v.Danny Gonzales GARZA, Defendant-Appellee.
No. 92-30478.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 7, 1994.*Decided Jan. 13, 1994.As Amended Dec. 23, 1994.

1
Before:  POOLE and TROTT, Circuit Judges, KING, District Judge.**


2
MEMORANDUM***


3
We hold that the sentencing court did not err in departing from the career offender guidelines based on mitigating factors not adequately taken into account by the Sentencing Commission.  18 U.S.C. Sec. 3553(b);  U.S.S.G. Sec. 5K2.0.  As we have held previously, the Commission did not adequately consider "the relationship between drug quantity and penalty among differently-situated career offenders."   United States v. Reyes, Nos. 92-30030, 92-30059 (November 3, 1993), slip op. at 12492.


4
We remand for an explanation of the extent of the sentencing court's departure from the guidelines in light of the considerations set forth in Reyes.


5
REMANDED in-part.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3